           Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 UNITED STATES OF AMERICA                        CRIMINAL NO.

                                                 DATE FILED:

 IMADDAWARA                                      VIOLATION:
 BAHAADAWARA                                     18 U.S.C. $ 371 (conspiracy to defraud the
                                                 UnitedStates-lcount)
                                                 Notice of forfeiture



                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

                                           Introduction

               At all times material to this indictment:

               1.     The Intemal Revenue Service ("IRS") was and is an agency ofthe United

States Departrnent of Treasury. Under the intemal revenue laws, the IRS was and is responsible

for administering the federal tax laws of the United States to include ascertainment, computation,

assessment, and collection oftaxes, including income taxes and payroll taxes.

               2.     Defendants IMAD DAWARA and BAHAA DAWARA are brothers and

residents of the Eastem District of Pennsylvania.

               3.     Defendants IMAD DAWARA and BAHAA DAWARA owned and

operated RCL Management, LLC C'RCL Management"), located at 23 9-24lChestnut Street, in

Philadelphi4 Pennsylvania ("239-241 Chestnut"), with each defendant owning a 50% interest.
                                I
             Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 2 of 8




                4.       From in and about December 2012 until on or about February 18,2018,

RCL Management owned a restaurant and hookah bar at 239-241 Chestnut, which defendants

IMAD DAWARA and BAHAA DAWARA operated under the name, at various times, Barra

Restaurant, B-Side Hookah Lounge, and Revolution Diner ("the restaurant").

                5.       In or about 2015, defendants IMAD DAWARA and BAHAA DAWARA

incorporated IB Management Corp ("lB Management"), with each defendant owning a 5070

interest.

                6.       In or about May 2016, defendants IMAD DAWARA and BAHAA

DAWARA purchased Noche, LLC ('Noche"), which owned B-Side Complex, a nightclub and a

hookah lounge at 927-939 North Delaware Avenue in Philadelphia Pennsylvania ("8-Side

Complex" or "B-Side Nightclub" or "the nightclub").

                7   .    From in or about May 2016 until in or about December 201 7, defendants

IMAD DAWARA and BAHAA DAWARA, controlled and operated B-Side Complex and

shared in the profits.

                8.       In or about December 2017, defendants IMAD DAWARA and BAHAA

DAWARA transferred ownership of B-Side Complex from Noche to Baba Restaurant Inc.

C'Baba').

                9.       From in or about December 2017 to in our about October 2019,

defendants   IMAD DAWARA and BAH,U DAWAIL{, controlled and operated B-Side

Complex and shared in the profits.

                10.      Defendants IMAD DAWARA and BAHAA DAWARA jointly ran the

day-today operations, controlled and exercised decision-making authority regarding the business

activities associated with RCL, IB Management, Noche, and Baba.


                                                 2
            Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 3 of 8



                 11.    In general, for purposes of federal income tax, S corporations do not pay

income taxes. Instead, the corporation's income and losses are divided among, and passed

through, to its shareholders. The shareholders are required to report their income and losses on

their individual tax retums.

                                          The Consoiracy

                  12.   From in or about May 2016 and continuing until in or about October 2019, in the

Eastem District of Pennsylvani4 and elsewhere, defendants

                                       IMAD DAWARA and
                                        BAHAADAWARA

knowingly and willfully conspired and agreed together, to knowingly defraud the United States

for the purpose of impeding, impairing, obstructing, and defeating the lar+trl government

functions of the Intemal Revenue Service of the Treasury Department in the ascertainment,

computation, assessment, and collection of the revenue: to wit income taxes.

                                     MAIYNER AND MEAI\S

       It was part of the conspiracy that:

                 13.    Beginning in or about 2015, defendants IMAD DAWARA and BAHAA

DAWARA agreed that they would defraud the IRS regarding income eamed by and taxes due

from the restaurant and the nightclub.

                 14.    Defendants IMAD DAWARA and BAHAA DAWARA under-reported

gross receipts   ofRCL, Noche and Baba from the operation of the restaurant and nightclub to

avoid the payment of income taxes to the IRS.

                 15.    Defendants IMAD DAWARA and BAHAA DAWARA used C.V. and

M.A., persons known to the grand jury,    as nominee owners on paper     of Noche and Baba, causing



                                                   )
            Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 4 of 8




the nominee owners to be responsible for any tax consequences ofNoche and Bab4 rather than

the defendants.

                  16.   Defendants IMAD DAWARA and BAHAA DAWARA opened bank

accounts in the name of IB Management and routed some, but not all, of the finances, including

deposits and expenses, ofNoche, Baba and the nightclub through IB Management's bank

accounts.

                  17.   Defendants IMAD DAWARA and BAHAA DAWARA jointly exercised

full control of the businesses and the finances of the businesses and shared in the profits of the

businesses, while nominee owners C.V. and M.A. did not control, share in the profits, or have

sigratory authority for any of the businesses or business bank accounts.

                  18.   Defendants IMAD DAWARA and BAHAA DAWARA concealed the

true arnount of income to their tax preparer by providing the rax preparer only with information

about receipts deposited into the IB Management bank accounts and concealed from the tax

preparer cash that was not deposited into those accounts.

                  19.   Defendants II\4{D DAWAIU{ and BAHAA DAWARA agreed to cause

the filing of false Forms I l20S for RCL for the years 2015 through 2016, and IB Management,

and Noche for the years 20 I 5 through 20 I 7.

                  20.   Defendants IMAD DAWARA and BAHAA DAWARA agreed to cause

the filing of false Form I 120 for Baba for the year 2017.

                  21.   Defendants IMAD DAWARA and BAHAA DAWARA did not report any

income from the B-Side Complex on their individual federal tax retums during years 2015

through 2017.




                                                  4
            Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 5 of 8




                                         OVERT ACTS

               ln fiulherance ofthe conspiracy, the defendants committed the following overt

acts in the Eastem District of Pennsylvania and elsewhere:

                      Concealed 0wnershio and Financia I Transactions

               l.     At various times between in or about July 2015 and in or about February

2018, defendants IMAD DAWARA and BAHAA DAWARA opened bank accounts at TD Banlq

Citizens Bank, and Santander Bank under the name of IB Management Corp in order to handle

finances, including deposits and expenses, ofNoche and its successor company, Baba.

               2.     In or about May 2016, defendants IMAD DAWARA and BAIIAA

DAWARA purchased Noche and commenced operating B-Side Nightclub.

               3.     In or about May 2016, defendants IMAD DAWARA and BAHAA

DAWARA concealed their actual ownership and control of Noche by causing documents related

to the ownership and operation ofNoche, that is, incorporation papers, liquor license, lease and

title to equipment, to be placed in the name of nominee owner C.V., even though the defendans

were the actual purchasers ofNoche and the B-Side Nightclub.

               4.     In or about July 2017, defendants Ilv[AD DAWAIL{ and BAHAA

DAWARA caused the incorporation ofBaba and ransferred the assets ofNoche, including the

B-Side Nightclub, to Baba.

               5.      In or about Decemkr 2017, defendants IMAD DAWARA and BAHAA

DAWARA concealed their actual ownership and control of Baba and the B-Side Nightclub by

causing documenls related to the ownership and operation of BabA that is, incorporation papers,

liquor license, lease and title to equipment, to be placed in the name of M.A.


                                                 5
                  Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 6 of 8




                                  Fraudulent Tax Filin gs for T ax Year 2015

                     6.       On or about March 11, 2016, defendant IMAD DAWARA caused to be

filed   a false   Form 1040 U.S. lndividual Tax Retum for 2015 in that IMAD DAWARA

underreported his income, including income that he received from RCL and the restaurant.

                     7   .    On or about March        11   , 2016, defendant   BAIIAA DAWARA   caused to be


filed   a false   Form 1040 U.S. Individual Tax Retum for 2015 in that BAHA'rd\ DAWARA

underreported his income, including income that he received RCL and the restaurant.

                     8.       On or about March 15, 2016, defendants IMAD DAWARA and               BAIIAA

DAWARA            caused to be   filed   a false   Form I l20S U.S. Income Tax Retum for an S Corporation

for IB Management for 2015 in that the retum did not report cash receipts into IB Management's

bank accounts.

                     9.       On or about March 15, 2016, defendants IMAD DAWARA and BAHAA

DAWARA            caused to be   filed a false Form 11205 U.S. lncome Tax Retum for an S Corporation

for RCL for 2015 in that the retum underreported the gross receipts ofRCL.

                                  Fraudulent Tax Filines for Tax Year 2016

                     10.      On or about October 11,2017, defendant IMAD DAWARA caused to be

filed   a false   Form 1040 U.S. Individual Tax Retum for 2016, in that he underreported his

income, including income that he received from the ownership and operation ofRCL, IB

Managament, Noche, and Baba.

                     1   1.   On or about October ll,2017 , defendants IMAD DAWARA and BAHAA

DAWARA            caused to be   filed a false Form I l20S U.S. tncome Tax Retum for an S Corporation

for RCL for 2016 in that the retum underreported the gross receipts ofRCL and the restaurant.




                                                               6
                  Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 7 of 8




                     12.      On or about October l   l,   2017, defendants   IMAD DAWARA and BAII{A

DAWARA            caused to be   filed a false Form I l20S U.S. Income Tax Retum for an S Corporation

for IB Management for 2016 in that the retum reported $0 income and expenses.

                     1   3.   On or about Octob er   11   ,2017 , defendants IMAD DAWARA and BAHAA

DAWARA            caused to be   filed a false Form I l20S U.S. Income Tax Retum for an S Corporation

for Noche for 2016.

                     14.      On or about   April26,20l8, defendant BAHAA DAWARA          caused to be

filed   a   Form 1040 U.S. Individual Tax Return for 2016, in that he undeneported his income,

including income that he received from the ownership and operation of RCL, IB Management,

and Noche.

                                  Fraudulent Tax Filines for Tax Year 2017

                     15.      On or about   April25,20l8, defendants IMAD DAWARA         and   BAHAA

DAWARA            caused to be   filed a false Form I l20S U.S. Income Tax Retum for an S Corporation

for IB Management for 2017, in which there was $0 income and expenses reported.

                     16.      On or about   April 25, 2018, defendant IMAD DAWARA       caused to be

filed   a false   Form lMO U.S. Individual Tax Retum for 2017, in that he underreported his

income, including income that he received from the ownership and operation of IB Management,

Noche, Bab4 and the nightclub..

                     17   .   On or about April 25, 2018, defendant BAHA.A DAWARA caused to be

filed   a false   Form 1040 U.S. Individual Tax Retum for 2017, in that he underreported his

income, including income that he received from the ownership and operation of IB Management,

Noche, Baba, and the nightclub.




                                                           7
           Case 2:20-cr-00104-JS Document 1 Filed 02/27/20 Page 8 of 8




              18.        On or about    April25,20l8,      defendants   IMAD DAWARA and BAHAA

DAWARA     caused to be    filed   a false   Forml l20S U.S. I-ncome Tax Retum for an S Corporation

for Noche for 2017   .


              19.        On or about May 24, 2018, defendants IMAD DAWARA and BAHAA

DAWARA caused to be filed a Forml l20S U.S. Income Tax Retum for an S Corporation for

Baba for 201 7, which reported $0 income and expenses.

              All in violation of Title       18, United States Code, 371.




                                                            A TRUE BILL:




                                                            FOREPERSON




            M.
United States Attorney




                                                       8
